342 F.2d 800
Eugene WALKER, Appellant,v.UNITED STATES of America, Appellee.
No. 22025.
United States Court of Appeals Fifth Circuit.
April 2, 1965.

Eugene Walker, pro se.
William A. Kimbrough, Jr., Asst. U.S. Atty., Mobile, Ala., Vernol R. Jansen, Jr., U.S. Atty., for appellee.
Before WOODBURY,1 WISDOM, and BELL, Circuit Judges.
PER CURIAM:


1
This is an appeal from the denial of a motion under 28 U.S.C.A. 2255 wherein appellant contends that his indictment charging violations of 26 U.S.C.A. 4705(a) was defective for failure to specify the person to whom unlawful sales of narcotics were made.  This contention was settled adversely to appellant in Jackson v. United States, 5 Cir., 1964, 339 F.2d 210, and Borroto v. United States, 5 Cir., 1964, 338 F.2d 60.


2
Affirmed.



1
 Of the First Circuit, sitting by designation